Exhibit 99.1 Imprimis Pharmaceuticals, Inc. “Positioned to Monetize One of the Largest Databases of Compounded Drug Formulations” April 2013 Mark L. Baum, C.E.O. 1 Safe Harbor Statement The Company cautions you that the statements included in this presentation are not a description of historical facts and are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These include statements regarding the Company’s interpretation of the results of its Phase 3 clinical trial for Impracor™, the Company’s ability to obtain regulatory approval to market Impracor™, the Company’s potential benefits arising from the Company’s relationship with Professional Compounding Centers of America, Inc., the Company’s ability to leverage compounded generic drugs to create a development pipeline and otherwise pursue its business plan and the Company’s ability to leverage its Accudel™ technology in the development of potential product candidates. These forward-looking statements are based on management’s current expectations, estimates, forecasts and projections about the Company and are subject to risks and uncertainties that could cause actual results and events to differ materially from those stated in the forward-looking statements.Actual results may differ materially from those set forth in this presentation due to the risks and uncertainties inherent in the Company’s business, including, without limitation: the outcome of the final analyses of the data from the past and future Phase 3 clinical trial may vary from the Company’s initial conclusions; the FDA may not agree with the Company’s interpretation of such results or may challenge the adequacy of the Company’s future Impracor™ clinical trial design or the execution of the same clinical trials; the FDA may continue to require the Company to complete additional clinical trials for Impracor™ before the Company can submit a 505(b)(2) NDA application; the results of any future clinical trials may not be favorable and the Company may never receive regulatory approval for Impracor™; and the Company’s possible need to raise additional funding to complete its product development plans. More detailed information about the Company and the risk factors that may affect the realization of forward- looking statements is set forth in the Company’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K and its Quarterly Reports on Form 10-Q filed with the SEC. Such documents may be read free of charge on the SEC’s web site at www.sec.gov. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof, given these risks and uncertainties. All forward-looking statements are qualified in their entirety by this cautionary statement and the Company undertakes no obligation to revise or update this presentation to reflect events or circumstances after the date hereof. © Imprimis Pharmaceuticals, Inc.|* 2 Imprimis Overview © Imprimis Pharmaceuticals, Inc.|* 3 Imprimis Snapshot © Imprimis Pharmaceuticals, Inc.|* •Approx. $19.5M in cash1 •Nominal debt; no preferred instruments •Phase 3 topical NSAID pivotal to start mid 2013 •Exclusive commercial rights to PCCA development IP •10,000+ drug formulations •10+ drug delivery technologies •Vast market “unmet need” database •Accudel™ targeted drug delivery platforms •Experienced science and management teams 1) Cash position at December 31, 2012 ($10M), and net proceeds $(9.5M) of public offering and over-allotment exercise February/March, 2013 4 Imprimis Overview © Imprimis Pharmaceuticals, Inc.|* Low Risk Low Margin 505(b)(2) … Lower Risk | Higher Margin We develop proprietary drug assets using the 505(b)(2) pathway 5 Less Development Time & Lower Cost Application 505(b)(1) NDA 505(b)(2) NDA 505(j) ANDA New Chemical Entity (NCE) Yes Yes/No (Rely on RLD and Prior Investigation) No (RLD is off patent) New Indication Yes Yes No New Form/Dose Yes Yes No Required Data for Approval •Complete Pharmacology •Complete Preclinical Safety,including long term carcinogenicity in 2 species •Complete analytical development and quality manufacturing •Complete Phase 1-3 clinical trials •Data from published literature •FDA findings on efficacy/safety of approved drug/formulation •Studies to support change •Dermal/Eye Safety (topical drugs) •Clinical Efficacy/Safety •CMC (3 registration batches with stability data) •Bioequivalence •505(b)(2) products can have Orange Book-listed patents, can enjoy 30-month protection against generic competitors; NCE (5 yrs); Orphan Drug (7 yrs); Pediatric Extension (6 mos.) •505(b)(2) Development Budget Comparison: $2-7M versus $100M+ for (b)(1) © Imprimis Pharmaceuticals, Inc.|6 6 Imprimis Development Model © Imprimis Pharmaceuticals, Inc.|* Imprimis Brings Innovation from Pharmaceutical Compounders to the >$300B U.S. Pharmaceutical Industry Pharmaceutical Compounders 1% 99% 7 PCCA Strategic Relationship •Professional Compounding Centers of America (PCCA) is the largest compounding pharmacy organization in North America 1.Supply chemicals, equipment, accredited training, software, and business/pharmacy consulting assistance •Over 3,900 pharmacy businesses/chains worldwide •PCCA relationship gives Imprimis exclusive access to: 1.Proprietary and proven drug formulations 2.Proprietary and proven drug delivery technologies (Lipoderm® and others) 3.Market data (>100,000 inbound calls per year) 4.Analytics •Our strategic relationship is exclusive •PCCA invested $4M into Imprimis at $4.80 per share Risk Mitigated Proprietary Drug Pipeline + © Imprimis Pharmaceuticals, Inc.|* 8 Imprimis Vision © Imprimis Pharmaceuticals, Inc.|* Drive Shareholder Value • Monetize vast PCCA IP and development assets •Selective internal development •Partner •Out-license Improve Patient Care • Novel drug administration •Reduce or eliminate negative side effect profiles •Increase therapeutic benefit to patients 9 Monetizing the PCCA Relationship Step 1:Opportunity Matrix X Axis:Drug Administration Y Axis:Health Categories •Competition •Dollar Size •Number of Annual RX Internally Develop Partner, Out-License 10 Improving Patient Care: Impracor™ Phase 3 Topical NSAID © Imprimis Pharmaceuticals, Inc.|* 11 The Case for a Topical NSAID Oral NSAIDs Topical NSAIDs Efficacy in Acute Soft Tissue Injuries Good Good Efficacy in Osteoarthritis Good Good Incidence of Adverse Events High Low GI Safety (Stomach) Poor Good Hepatic Safety (Liver) Poor Good Renal Safety (Kidney) Poor Good Cardiovascular Safety (Heart) Poor Good © Imprimis Pharmaceuticals, Inc.|* Resultant Complications from Systemic (Oral) NSAID Use •16,000 deaths (US/yr) •100,000 hospitalizations (US/yr) 12 The Topical NSAID Market © Imprimis Pharmaceuticals, Inc.|13 13 The Case for Impracor™ © Imprimis Pharmaceuticals, Inc.|* •Market Analysis: •The $10B+ US NSAID Market is Transitioning to Topicals •Voltaren Gel (1% diclofenac) has ~75% Rx share •Despite Suboptimal Products, U.S. Topical NSAID Market is Growing •2016 Topical NSAID Market Possibly >$1B •There is a compelling unmet need for an effective semi-solid NSAID Factor Impracor™ Voltaren® Delivery Technology Patented Accudel™ Micelles None; Alcohol Per Dose Quantity 3g 4g Dose Frequency BID (2X Daily) QID (4X Daily) API 10% Ketoprofen 1% Diclofenac COX Selectivity Cox 1 Cox 2 Smell Neutral Insect Repellant Tactile Smooth Greasy 14 Impracor™ Phase 3 Program Initial Phase 3 Trial •Removing subjects who should not have entered the trial: p0.038 •Remove subjects who did not comply with the protocol: p0.034 New Acute Pain Clinical Trials to Achieve FDA Approval •Two adequate and well controlled acute pain trials •Analgesic Solutions (Dr. Nathaniel Katz) design/execute program •Use patented tools and methods to reduce placebo effect •Rapid trial enrollment from “banking” of qualified patients •Seek “sprains, strains and joint pain” label •Could be the only acute pain topical NSAID (if FDA approved) © Imprimis Pharmaceuticals, Inc.|* Phase 3 Clinical Trials Planned -Mid 2013 Initial Trial Data - Q1 2014 15 Impracor™ Commercialization •Capture existing compounded topical ketoprofen market •Doctors prefer FDA approved product •Patients prefer insurance reimbursement •Potentially more margin for pharmacies for FDA-approved product •Option to utilize PCCA member network to launch in US •Out-license and compete against Voltaren in the large and growing US topical NSAID market •Benefit from format, feel, potency, dosing & smell advantages © Imprimis Pharmaceuticals, Inc.|* 16 Impracor™ Intellectual Property FDA Exclusivity • FDA protection with up to 3 years of new drug exclusivity • “Paragraph IV” claims can prevent generics for up to 30 months *** FDA “High Hurdles” for Topical Generics • Voltaren™ - off exclusivity and off patent for years - no generics • There are currently no generics in the topical NSAID market: •FDA Guidance: Voltaren™ generics must complete clinical studies prior to ANDA •Generic drug companies are not in the business of conducting clinical trials • Conclusion: Bioequivalence for an ANDA for topical drugs is difficult to establish USPTO Protections •Core Accudel™ US/Canadian patents issued •New Impracor™ packaging applications filed © Imprimis Pharmaceuticals, Inc.|* 17 Executive Team and Select Financial Data © Imprimis Pharmaceuticals, Inc.|* 18 Management Team Snapshot Strong operational and management experience within our leadership group Compensation weighted in equity Chief Executive Officer: Mark L. Baum, J.D. 15+ Years of Senior Executive Experience; Founder/President, YesRx.com (1999) Founder of 3 private investment funds;Restructured numerous companies (private-to-public) Responsible for Restructuring Imprimis, including ~$24M new equity investment and PCCA transaction President: Balbir Brar, D.V.M., Ph.D. 25 Years of Senior Drug Development Experience Senior Positions: Lederle/Wyeth, SmithKline & Beckman, and Allergan Drugs: Botox, Ketorolac (Cataracts), Restasis (Dry Eye), Lumigam, Latisse, Alphagan and 8 other drugs Chief Medical Officer: Joachim P.H. Schupp, M.D.
